DETAILED ACTION
	Claims 1-20 are presented on 06/30/2020 for examination on merits.  A preliminary amendment was made on 04/22/2021.  Claims 1, 8, and 15 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Examiner’s Note
Regarding claims 15-20, the one or more computer storage media are not interpreted as transitory computer media.  This is because, for this application, Applicant states at par. 0068 of the Specification, communication media may embody computer readable instructions, data structures, program modules, or the like in a modulated data signal, such as a carrier wave, or other transport mechanism. As defined herein, computer storage media do not include communication media. Therefore, a computer storage medium should not be interpreted to be a propagating signal per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1 and 15 each recite the limitation “generate/generating baseline performance metrics based on each synthetic data set of the plurality of synthetic data sets and associated with each defect type of the plurality of defect types” unclearly in the second generating step, because it appears that “each synthetic data set of the plurality of synthetic data sets” is the basis for generating baseline performance metrics while each defect type of the plurality of defect types also plays a role in the generating step.  Applicant is requested to clarify the factor(s) being used as basis for this generating step.  If, for example, a defect type is assigned to the generated baseline performance metrics after the generation process, Applicant must particularly point it out and specify the baseline performance metrics is assigned with the defect type after the generation. 
Claim 8 recites a limitation for “generating, by the processor, baseline performance metrics associated with the defect type based on the generated synthetic data set” unclearly because the limitation may be interpreted as: the generating step may only apply to the baseline performance metrics that has been associated with a defect type, or as: the association with the defect type is assigned elsewhere and not involved with the generating step.
Claims 1, 8, and 15 each recite a limitation “based on the training of the test model (or the plurality of test models) using the model training pipeline, collect/collecting, … test performance metrics based on the test model and associated with the defect type (or each test model of the plurality of test models and associated with each defect type of the plurality of defect types)” unclearly for the same aforementioned reason as that for claim 1.
Claim 2 and 16 each recite “generating the baseline performance metrics based on each synthetic data set of the plurality of synthetic data sets and associated with each defect type of the plurality of defect types …” unclearly for the same reason as claim 1.
Claim 9 recites “generating the baseline performance metrics associated with the defect type based on the generated synthetic data set” unclearly for the same reason as claim 1.
Claims 2 and 16 each recite “the synthetic data set” without sufficient antecedent basis for this limitation in the respective claims.  It should be noted that there are a plurality of synthetic data sets in the claims.
Claims 1-2 and 15-16 each recite “the defect type” without sufficient antecedent basis for this limitation in the respective claims.  It should be noted that there are a plurality of defect types in the claims.
Claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1, 8, and 15, respectively.

Allowable Subject Matter
Claims 1-20 are allowable over prior art for the following reasons:
Independent claims 1, 8, and 15 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly disclose, or render obvious the following limitations: “generate a plurality of synthetic data sets, wherein each synthetic data set of the plurality of synthetic data sets is associated with a defect type of a plurality of defect types and an associated lifecycle stage of a plurality of lifecycle stages in the model training pipeline; 
generate baseline performance metrics based on each synthetic data set of the plurality of synthetic data sets and associated with each defect type of the plurality of defect types; 
based on a code change being made to the model training pipeline, train a plurality of test models using the model training pipeline and the plurality of synthetic data sets, wherein a test model of the plurality of test models is trained for each synthetic data set of the plurality of synthetic data sets; 
based on the training of the plurality of test models using the model training pipeline, collect test performance metrics based on each test model of the plurality of test models and associated with each defect type of the plurality of defect types; 
based on comparing the baseline performance metrics to the test performance metrics, identify at least one defect of at least one defect type of the plurality of defect types in the model training pipeline” (emphasis added) in combination with other limitations as recited in claims 1, 8, and 15, respectively.  
It is noted that the first closest prior art Zhang (US 20210208545 A1) discloses a system and method for controlling industrial process by using a forecast model featuring automatically and repeatedly trained and deployed forecast model to avoid degrading performance caused by inaccurate sensors; see par. 0009-0010.  However, Zhang does not explicitly disclose generating baseline performance metrics based on each synthetic data set of the plurality of synthetic data sets and the defect type of the plurality of defect types which are used in the model training pipeline for performance testing.  
Also noted that the second closest prior art of record Hazard (US 20210326652 A1) discloses machine learning techniques for synthetic data generation in computer-based reasoning systems, in which the generated synthetic data are checked with the dataset quality metrics with respect to data in the (original) training dataset to determine whether the synthetic data case is overly similarity to the original training data for data set modification; par. 0025-0027.  However, Hazard fails to disclose the plurality of defect types used in the model training pipeline for performance testing.
Lastly, the third closest prior art Ghanta (WO 2020123985 A1) discloses an apparatus for explainability-based adjustment of machine learning models.  Ghanta teaches a divergence threshold and a step for determining one or more values of a divergence metric for the first and second sets of predictions, based on differences between the predictions in the first set of predictions and the predictions in the second set of predictions. However, Ghanta fails to disclose steps for training a plurality of test models using the model training pipeline and the plurality of synthetic data sets based on a code change being made to the model training pipeline and steps for training a test model of the plurality of test models for each synthetic data set of the plurality of synthetic data sets.   
Therefore, independent claims 1, 8, and 15 are allowable. Dependent claims 2-7, 9-14, and 16-20 are allowed by virtue of their dependencies on claims 1, 8, and 15, respectively, as they further limit the scope of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        06/30/2022